DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim et al. (US 2020/0401855) teaches the first classifier 110 may determine or generates a first probability vector including a first probability for each of plural classes based on an input. The input may include at least one of an image, a speech, or a text, but not be limited thereto. The second classifier 120 may perform classification on the input based on a result of a comparison between the determined second probability vector and the adjusted first probability vector. The first classifier 110 and second classifier 120 may include a first classification model based on a neural network. ([Fig. 1] [0050-0056] [0059] [0070-0077])
Liu et al. (“Recurrent Neural Network for Text Classification with Multi-Task Learning”) teaches the multi-task learning framework to jointly learn across multiple related tasks. Based on recurrent neural network, we propose three different mechanisms of sharing information to model text with task-specific and shared layers. ([Section 2-3])
Tan et al. (US 2020/0250274) teaches text classification system using an online version of a sentence representation generation module updated by training a first sentence representation generation module using first labeled data of a first corpus. After training the first sentence representation generation module using the first labeled data, a second corpus of second labeled data is obtained. The second corpus is distinct from the first corpus. A subset of the first labeled data is identified based on similarities between the first corpus ([Fig. 1] [0018-0035])
The difference between the prior art and claimed invention is that Kim, Liu nor Tan explicitly teach (d) a step of classifying the category in the second classification system by inputting text data received from a user terminal into the second text classification model.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kim, Liu and Tan to include (d) a step of classifying the category in the second classification system by inputting text data received from a user terminal into the second text classification model. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2020/0327445) teaches a method of text classification includes generating a text embedding vector representing a text sample and applying weights of a regression layer to the text embedding vector to generate a first data model output vector. The method also includes generating a plurality of prototype embedding vectors associated with a respective classification labels and comparing the plurality of prototype embedding vectors to the text embedding vector to generate a second data model output vector. The method further includes assigning a particular classification label to the text sample based on the first data model output vector, the second data model output vector, and one or more weighting values
Kenny et al. (US 2020/0342348) teaches methods and apparatuses are described for automated predictive analysis of user interactions to determine a modification based upon competing classification models. A server computing device receives first encoded text for prior user interactions and trains a plurality of classification models using the first text. The server determines a prediction cost for each of the models based upon the training. The server receives second encoded text for a current user interaction and executes the trained models using the second text to generate a prediction vector for each model that maximizes user engagement. The server selects one of the models based upon the prediction vectors, identifies a communication feature of the model, generates a user interaction modification, and transmits the user interaction modification to a client computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656